PER CURIAM
ORDER
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 12th day of December, 2007,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated, and the case is remanded to that Court for reconsideration in light of In re Adoption/Guardianship of Rashawn H. and Tyrese H., 402 Md. 477, 937 A.2d 177, 2007 WL 4303496 (2007). Costs in this Court to be paid by respondent, and costs in the Court of Special Appeals to abide the result.